
	
		I
		111th CONGRESS
		1st Session
		H. R. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Israel (for
			 himself, Mr. Rodriguez,
			 Mr. Ryan of Ohio,
			 Mr. Weiner,
			 Ms. Bean, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize additional appropriations for
		  the family caregiver support program under the Older Americans Act of 1965, and
		  for the National Clearinghouse for Long-Term Care Information, for fiscal years
		  2010, 2011, and 2012.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Caregiver Support and
			 Information Enhancement Act of 2009.
		2.Authorization of
			 additional appropriations for the family caregiver support program under the
			 older americans act of 1965Section 303(e)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3023(e)(2)) is amended by striking
			 $173,000,000 and all that follows through 2021,
			 and inserting and $250,000,000 for each of the fiscal years 2010, 2011,
			 and 2012.
		3.Authorization of
			 additional appropriations for the national clearinghouse for long-term care
			 informationThere is
			 authorized to be appropriated $10,000,000 for each of the fiscal years 2010,
			 2011, and 2012 for the operation of the National Clearinghouse for Long-Term
			 Care Information established by the Secretary of Health and Human Services
			 under section 6021(d) of Public Law 109–171.
		
